CONCURRING AND DISSENTING OPINION BY
PLATT, J.:
I respectfully concur in part and dissent in part from the opinion of the learned majority.
I agree that the trial court erroneously sentenced Appellant at Count Four (Aggravated Indecent Assault) to an illegal sentence in excess of the statutory maximum, as is now conceded by the trial court itself. I also agree that the trial court, however well-intentioned, lacked authority to impose a stay away order on Appellant as a condition of state parole, (even though he had contacted three of his victims since his arrest). See Commonwealth v. Mears, 972 A.2d 1210, 1212 (Pa.Super.2009) (trial court lacks authority to impose condition where any special condition of parole will be under jurisdiction of Pennsylvania Board of Probation and Parole).
However, I disagree with the learned majority’s conclusion that the sentence imposed was excessive and clearly unreasonable. {See Majority at 139, 150). It is undisputed that all minimum sentences were within the standard range. Rather, the majority takes issue with the maximum sentences, in effect faulting the trial court for disregarding Appellant’s troubled background, homelessness and destitution. However, where, as here, the sentencing court had the benefit of a pre-sentence investigation report, we can assume the court was aware of the defendant’s character and weighed it along with mitigating statutory factors. See Commonwealth v. Rhoades, 8 A.3d 912, 919 (Pa.Super.2010), appeal denied, 25 A.3d 328 (Pa.2011).
Appellant was convicted of eighteen offenses, most notably including a brutal rape, as attested to in the impact statements of the victim and her husband, and a separate robbery in which he knocked *151the victim to the ground, covered her nose and mouth and told her not to scream because he had an anger management problem. Appellant is not entitled to a “volume discount.” See Commonwealth v. Yeomans, 24 A.3d 1044, 1050 (Pa.Super.2011).
I would note that under our standard of review, abuse of discretion may not be found unless the trial court’s decision is “clearly erroneous.” Commonwealth v. Walls, 592 Pa. 557, 926 A.2d 957, 961 (2007) (citation omitted). “The rationale behind such broad discretion and the concomitantly deferential standard of appellate review is that the sentencing court is ‘in the best position to determine the proper penalty for a particular offense based upon an evaluation of the individual circumstances before it.’ ” (Id.) (citations omitted).
Accordingly, except as previously noted, I respectfully dissent.